UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------------X
                                                              :
 UNITED STATES OF AMERICA,                                    :
                                              Plaintiff,      :
                                                              :     20 Cr. 339 (LGS)
                            -against-                         :
                                                              :   SCHEDULING ORDER
 TONY TARTT,                                                  :
                                              Defendant, :
 ------------------------------------------------------------ X

LORNA G. SCHOFIELD, District Judge:

        WHEREAS the parties filed a joint letter proposing three trial-ready dates. (Dkt. No. 32)

It is hereby,

        ORDERED that the parties shall file by October 4, 2021, any motions in limine, and by

October 11, 2021, any responses to the motions. It is further,

        ORDERED that the parties shall file by October 11, 2021, a joint statement as provided

in the Court’s Individual Rule H.1., a joint proposed voir dire, joint proposed requests to charge,

and a joint proposed verdict sheet, in each case noting any disagreements between the parties. It

is further,

        ORDERED that the parties shall appear for a final pretrial conference on October 18,

2021, at 11:30 a.m. in Courtroom 1106 of the Thurgood Marshall Courthouse, 40 Foley Square,

New York, New York, 10007. It is further,

        ORDERED that at the final pretrial conference, the Government shall provide the Court

and the Defendant with a list of anticipated witnesses and exhibits, and the Defendant shall

provide the Court and the Government with a list of potential witnesses for purposes of voir dire.

In addition, the parties shall be prepared to discuss with the Court the number of trial days

needed. It is further,
       ORDERED that a jury trial will begin on October 25, 2021, at 9:45 a.m., or the Court’s

first available date thereafter, subject to the availability of suitable courtrooms during the

COVID-19 pandemic. The parties are reminded that any discussions regarding the possible

disposition of this matter will not stay this schedule. Furthermore, no extensions will be granted

absent extraordinary circumstances.


Dated: May 6, 2021
       New York, New York
